EXHIBIT 10.2

 

ATARA BIOTHERAPEUTICS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

for

JOHN F. MCGRATH, JR.

This Amended and Restated Executive Employment Agreement (this “Agreement”), is
made and entered into as of October 12, 2015 (the “Effective Date”), by and
between John F. McGrath, Jr. (“Executive”) and Atara Biotherapeutics, Inc. (the
“Company”).    

Whereas, the Company and Executive are parties to that certain March 11, 2014
Employment Agreement (the “Prior Agreement”); and

Whereas, the Company and Executive desire to amend and restate in its entirety
the Prior Agreement on the terms set forth herein.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive shall serve as the Company’s Chief Financial Officer,
reporting to the Chief Executive Officer.  During the term of Executive’s
employment with the Company, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business of
the Company, except for approved vacation periods and reasonable periods of
illness or other incapacities permitted by the Company’s general employment
policies.

1.2Duties and Location.  Executive shall perform such duties as are customarily
associated with the position of Chief Financial Officer and such other duties as
are assigned to Executive by the Chief Executive Officer.  Executive’s primary
office location shall be the Company’s headquarters located in South San
Francisco, California.  Subject to the terms of this Agreement, the Company
reserves the right to (a) reasonably require Executive to perform Executive’s
duties at places other than Executive’s primary office location from time to
time and to require reasonable business travel, and (b) modify Executive’s job
title and duties as it deems necessary and appropriate in light of the Company’s
needs and interests from time to time.

1.3Policies and Procedures.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.


 

--------------------------------------------------------------------------------

 

Compensation. 

2.1Base Salary.  For services to be rendered hereunder, Executive shall receive
a base salary at the rate of $345,000 per year (the “Base Salary”), less
standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule.

2.2Annual Bonus.  Executive will be eligible for an annual discretionary bonus
(the “Annual Bonus”) of up to forty percent (40%) of Executive’s then current
Base Salary (the “Target Bonus Amount”).  Whether Executive receives an Annual
Bonus for any given year, and the amount of any such Annual Bonus, will be
determined in the good faith discretion of the Company’s Board of Directors
(“Board”) (or the Compensation Committee thereof), based upon the Company’s and
Executive’s achievement of objectives and milestones to be determined on an
annual basis by the Board (or Compensation Committee thereof).  No Annual Bonus
is guaranteed and, in addition to the other conditions for earning such
compensation, Executive must remain an employee in good standing of the Company
on the scheduled Annual Bonus payment date in order to be eligible for any
Annual Bonus.         

3.Standard Company Benefits.  Executive shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its executive officers and other employees from time to
time.  Any such benefits shall be subject to the terms and conditions of the
governing benefit plans and policies and may be changed by the Company in its
discretion.

4.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to
time.  

5.Equity.  Except as otherwise provided in this Agreement, any stock, stock
options, restricted stock units or other equity awards that Executive has
previously been granted by the Company (including but not limited to any stock
options or restricted stock units granted under the Company’s 2014 Equity
Incentive Plan) shall continue to be governed in all respects by the terms of
the applicable equity award documents.  Notwithstanding anything to the contrary
set forth in this Agreement, the Company’s 2014 Equity Incentive Plan, any prior
equity incentive plans or any award agreement, with respect to Executive’s
equity award granted on October 15, 2014 (the “Prior Award”), if the Company is
subject to a Change in Control before Executive’s service to the Company
terminates, the Prior Award shall accelerate such that all shares become
immediately vested and exercisable, if applicable, by Executive upon such Change
in Control and shall remain exercisable, if applicable, following such Change in
Control as set forth in the applicable equity award documents.

6.


2.

--------------------------------------------------------------------------------

 

Proprietary Information Obligations. 

6.1Proprietary Information Agreement.  Executive acknowledges that Executive
executed, and will continue to abide by, the Company’s standard Proprietary
Information and Inventions Agreement (“Proprietary Agreement”).

6.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party.  During Executive’s employment by the Company, Executive will use
in the performance of Executive’s duties only information that is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

7.Outside Activities and Non-Competition During Employment.

7.1Outside Activities.  Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive’s duties hereunder
or present a conflict of interest with the Company or its affiliates.  Subject
to the restrictions set forth herein, and only with prior written disclosure to
and consent of the Board, Executive may engage in other types of business or
public activities.  The Board may rescind such consent, if the Board determines,
in its sole discretion, that such activities compromise or threaten to
compromise the Company’s or its affiliates’ business interests or conflict with
Executive’s duties to the Company or its affiliates.

7.2Non-Competition During Employment.  Except as otherwise provided in this
Agreement, during Executive’s employment by the Company, Executive will not,
without the express written consent of the Board, directly or indirectly serve
as an officer, director, stockholder, employee, partner, proprietor, investor,
joint ventures, associate, representative or consultant of any person or entity
engaged in, or planning or preparing to engage in, business activity competitive
with any line of business engaged in (or planned to be engaged in) by the
Company or its affiliates; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (without participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange.  In addition, Executive will be subject to certain restrictions
(including restrictions continuing after Executive’s employment ends) under the
terms of the Proprietary Agreement.

8.


3.

--------------------------------------------------------------------------------

 

Termination of Employment; Severance and Change in Control Benefits. 

8.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause (as defined below) or advance notice.

8.2Termination Without Cause or Resignation for Good Reason Unrelated to Change
in Control.  In the event Executive’s employment with the Company is terminated
by the Company without Cause (and other than as a result of Executive’s death or
disability) or Executive resigns for Good Reason, in either case, at any time
except during the Change in Control Period (as defined below), then provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
satisfies the Release Requirement in Section 9 below, and remains in compliance
with the terms of this Agreement, the Company shall provide Executive with the
following “Severance Benefits”:

8.2.1Severance Payments.  Severance pay in the form of continuation of
Executive’s final Base Salary for a period of nine (9) months following
termination, subject to required payroll deductions and tax withholdings (the
“Severance Payments”).  Subject to Section 10 below, the Severance Payments
shall be made on the Company’s regular payroll schedule in effect following
Executive’s termination date; provided, however that any such payments that are
otherwise scheduled to be made prior to the Effective Date of the Release (as
defined below) shall instead accrue and be made on the first regular payroll
date following the Effective Date of the Release.  For such purposes,
Executive’s final Base Salary will be calculated prior to giving effect to any
reduction in Base Salary that would give rise to Executive’s right to resign for
Good Reason.

8.2.2Health Care Continuation Coverage Payments.  

(i)COBRA Premiums. If Executive timely elects continued coverage under COBRA,
the Company will pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for Executive’s eligible dependents, if applicable) (“COBRA
Premiums”) through the period starting on the termination date and ending nine
(9) months after the termination date (the “COBRA Premium Period”); provided,
however, that the Company’s provision of such COBRA Premium benefits will
immediately cease if during the COBRA Premium Period Executive becomes eligible
for group health insurance coverage through a new employer or Executive ceases
to be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event Executive becomes covered under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the COBRA
Premium Period, Executive must immediately notify the Company of such event.

(ii)Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the
foregoing, if (a) as of the date of Executive’s termination of employment
Executive is not a participant in a Company group health plan under which he
would otherwise be entitled to continued coverage under COBRA or (b) the Company
determines, in its sole discretion, that it cannot pay the COBRA Premiums
without potentially incurring financial costs

4.

--------------------------------------------------------------------------------

 

or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), regardless of whether Executive or
Executive’s dependents elect or are eligible for COBRA coverage, the Company
instead shall pay to Executive, on the first day of each calendar month
following the termination date, a fully taxable cash payment equal to the
applicable COBRA premiums for that month (including the amount of COBRA premiums
for Executive’s eligible dependents), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period.  Executive may, but is not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums or toward premium costs under an
individual health plan. 

8.3Termination Without Cause or Resignation for Good Reason During Change in
Control Period.  In the event Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or disability) at any time during the Change in Control Period
or Executive resigns for Good Reason at any time during the Change in Control
Period, in lieu of (and not additional to) the Severance Benefits described in
Section 8.2, and provided that Executive satisfies the Release Requirement in
Section 9 below and remains in compliance with the terms of this Agreement, the
Company shall instead provide Executive with the following “CIC Severance
Benefits”.    For the avoidance of doubt: (A) in no event will Executive be
entitled to severance benefits under Section 8.2 and this Section 8.3, and (B)
if the Company has commenced providing Severance Benefits to Executive under
Section 8.2 prior to the date that Executive becomes eligible to receive CIC
Severance Benefits under this Section 8.3, the Severance Benefits previously
provided to Executive under Section 8.2 of this Agreement shall reduce the CIC
Severance Benefits provided under this Section 8.3:

8.3.1CIC Severance Payment.  Severance pay in the form of a lump sum payment
equal to twelve (12) months of Executive’s final Base Salary, payable within
sixty (60) days following the termination date and subject to required payroll
deductions and tax withholdings (the “CIC Severance Payment”); provided, however
that, if the period for satisfaction of the Release Requirement (as defined
below) begins in one taxable year and ends in another taxable year, payment
shall not be made until the beginning of the second taxable year.  For such
purposes, Executive’s final Base Salary will be calculated prior to giving
effect to any reduction in Base Salary that would give rise to Executive’s right
to resign for Good Reason.

8.3.2CIC Health Care Continuation Coverage Payments.

(i)COBRA Premiums. If Executive timely elects continued coverage under COBRA,
the Company will pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for Executive’s eligible dependents, if applicable) (“CIC
COBRA Premiums”) through the period starting on the termination date and ending
twelve (12) months after the termination date (the “CIC COBRA Premium Period”);
provided, however, that the Company’s provision of such CIC COBRA Premium
benefits will immediately cease if during the CIC COBRA Premium Period Executive
becomes eligible for group health insurance coverage through a new employer or
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination.  In the event Executive becomes covered under
another employer’s group health plan or otherwise ceases to be eligible

5.

--------------------------------------------------------------------------------

 

for COBRA during the CIC COBRA Premium Period, Executive must immediately notify
the Company of such event. 

(ii)Special Cash Payments in Lieu of CIC COBRA Premiums.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the CIC COBRA Premiums without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), regardless of whether Executive or Executive’s
dependents elect or are eligible for COBRA coverage, the Company instead shall
pay to Executive, on the first day of each calendar month following the
termination date, a fully taxable cash payment equal to the applicable COBRA
premiums for that month (including the amount of COBRA premiums for Executive’s
eligible dependents), subject to applicable tax withholdings (such amount, the
“Special CIC Cash Payment”), for the remainder of the CIC COBRA Premium
Period.  Executive may, but is not obligated to, use such Special CIC Cash
Payments toward the cost of COBRA premiums.

8.3.3Target Bonus Amount.  Executive shall also receive an amount equal to the
Target Bonus Amount, payable in a lump sum within sixty (60) days following the
termination date and subject to required payroll deductions and tax
withholdings; provided, however that, if the period for satisfaction of the
Release Requirement (as defined below) begins in one taxable year and ends in
another taxable year, payment shall not be made until the beginning of the
second taxable year.  For purposes of calculating the Target Bonus Amount,
Executive’s final Base Salary will be calculated prior to giving effect to any
reduction in Base Salary that would give rise to Executive’s right to resign for
Good Reason.

8.3.4Equity Acceleration.  Notwithstanding anything to the contrary set forth in
the Company’s 2014 Equity Incentive Plan, any prior equity incentive plans or
any award agreement, effective as of Executive’s employment termination date,
the vesting and exercisability of all unvested time-based vesting equity awards
then held by Executive shall accelerate such that all shares become immediately
vested and exercisable, if applicable, by Executive upon such termination and
shall remain exercisable, if applicable, following Executive’s termination as
set forth in the applicable equity award documents.  With respect to any
performance-based vesting equity award, such award shall continue to be governed
in all respects by the terms of the applicable equity award documents.

8.4Termination for Cause; Resignation Without Good Reason; Death or
Disability.  Executive will not be eligible for, or entitled to any severance
benefits, including (without limitation) the Severance Benefits and Change in
Control Benefits listed in Sections 8.2 and 8.3 above, if the Company terminates
Executive’s employment for Cause, Executive resigns Executive’s employment
without Good Reason, or Executive’s employment terminates due to Executive’s
death or disability.  

9.Conditions to Receipt of Severance Benefits and Change in Control Severance
Benefits.  To be eligible for any of the Severance Benefits or Change in Control
Severance Benefits pursuant to Sections 8.2 and 8.3 above, Executive must
satisfy the following release requirement (the “Release Requirement”): return to
the Company a signed and dated general release of all known and unknown claims
in a termination agreement acceptable to the Company (the “Release”) within the
applicable deadline set forth therein, but in no event later

6.

--------------------------------------------------------------------------------

 

than forty-five (45) days following Executive’s termination date, and permit the
Release to become effective and irrevocable in accordance with its terms (such
effective date of the Release, the “Effective Date”).  No Severance Benefits or
Change in Control Severance Benefits will be paid hereunder prior to the
Effective Date of the Release.  Accordingly, if Executive breaches the preceding
sentence and/or refuses to sign and deliver to the Company an executed Release
or signs and delivers to the Company the Release but exercises Executive’s
right, if any, under applicable law to revoke the Release (or any portion
thereof), then Executive will not be entitled to any severance, payment or
benefit under this Agreement. 

10.Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to Executive prior to the earliest of
(i) the expiration of the six-month and one day period measured from the date of
Executive’s Separation from Service with the Company, (ii) the date of
Executive’s death or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation.  Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Paragraph shall be paid in a lump
sum to Executive, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred.  If the Company determines that any severance benefits
provided under this Agreement constitutes “deferred compensation” under Section
409A, for purposes of determining the schedule for payment of the severance
benefits, the effective date of the Release will not be deemed to have occurred
any earlier than the sixtieth (60th) date following the Separation From Service,
regardless of when the Release actually becomes effective.  In addition to the
above, to the extent required to comply with Section 409A and the applicable
regulations and guidance issued thereunder, if the applicable deadline for
Executive to execute (and not revoke) the applicable Release spans two calendar
years, payment of the applicable severance benefits shall not commence until the
beginning of the second calendar year.  To the extent required to avoid
accelerated taxation and/or tax penalties under Code Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may

7.

--------------------------------------------------------------------------------

 

not effect amounts reimbursable or provided in any subsequent year.  The Company
makes no representation that any or all of the payments described in this
Agreement will be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to any such payment. 

11.Section 280G; Limitations on Payment.

11.1If any payment or benefit Executive will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

11.2Notwithstanding any provision of section 11.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows:  (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

11.3Unless Executive and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this section 11.  The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder.  The Company shall use commercially reasonable efforts to cause
the accounting or law firm

8.

--------------------------------------------------------------------------------

 

engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
280G Payment becomes reasonably likely to occur (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company. 

11.4If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 11.1 and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive agrees to promptly return to the Company a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 11.1) so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 9.1, Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

12.Definitions.

12.1Cause.  For the purposes of this Agreement, “Cause” means the occurrence of
any one or more of the following: (i) Executive’s conviction of or plea of
guilty or nolo contendere to any felony or a crime of moral turpitude; (ii)
Executive’s willful and continued failure or refusal to follow lawful and
reasonable instructions of the Chief Executive Officer of the Company or lawful
and reasonable policies and regulations of the Company or its affiliates; (iii)
Executive’s willful and continued failure to faithfully and diligently perform
the assigned duties of Executive’s employment with the Company or its
affiliates; (iv) unprofessional, unethical, immoral or fraudulent conduct by
Executive; (v) conduct by Executive that materially discredits the Company or
any affiliate or is materially detrimental to the reputation, character and
standing of the Company or any affiliate; or (vi) Executive’s material breach of
this Agreement, the Proprietary Agreement, or any applicable Company
policies.  An event described in Section 12.1(ii) through Section 12.1(vi)
herein shall not be treated as “Cause” until after Executive has been given
written notice of such event, failure, conduct or breach and Executive fails to
cure such event, failure, conduct or breach within 30 days from such written
notice; provided, however, that such 30-day cure period shall not be required if
the event, failure, conduct or breach is incapable of being cured.

12.2Change in Control.  For the purposes of this Agreement, “Change in Control”
shall have the meaning described in the Company’s 2014 Equity Incentive Plan.

12.3Change in Control Period.  For the purposes of this Agreement, “Change in
Control Period” means the time period commencing three (3) months before the
effective date of a Change in Control and ending on the date that is twelve (12)
months after the effective date of a Change in Control.

12.4Good Reason.  For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent: (i)
a material reduction in Executive’s Base Salary, unless pursuant to a salary
reduction program applicable generally to the Company’s senior executives; (ii)
a material reduction in Executive’s duties

9.

--------------------------------------------------------------------------------

 

(including responsibilities and/or authorities), provided, however, that a
change in job position (including a change in title) shall not be deemed a
“material reduction” in and of itself unless Executive’s new duties are
materially reduced from the prior duties; or (iii) relocation of Executive’s
principal place of employment to a place that increases Executive’s one-way
commute by more than fifty (50) miles as compared to Executive’s then-current
principal place of employment immediately prior to such relocation.  In order
for Executive to resign for Good Reason, each of the following requirements must
be met: (iv) Executive must provide written notice to the Company’s Chief
Executive Officer within 30 days after the first occurrence of the event giving
rise to Good Reason setting forth the basis for Executive’s resignation, (v)
Executive must allow the Company at least 30 days from receipt of such written
notice to cure such event, (vi) such event is not reasonably cured by the
Company within such 30 day period (the “Cure Period”), and (vii) Executive must
resign from all positions Executive then holds with the Company not later than
30 days after the expiration of the Cure Period.   

13.Dispute Resolution.  To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment from the Company, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted in San Francisco, California by JAMS, Inc. (“JAMS”) or its successors,
under JAMS’ then applicable rules and procedures for employment disputes (which
can be found at http://www.jamsadr.com/rules-clauses/, and which will be
provided to Executive on request); provided that the arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Executive and the Company shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law.  Both Executive and the Company acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding.  The Company
shall pay all filing fees in excess of those which would be required if the
dispute were decided in a court of law, and shall pay the arbitrator’s
fee.  Nothing in this Agreement is intended to prevent either the Company or
Executive from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under

10.

--------------------------------------------------------------------------------

 

any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
to the extent possible in keeping with the intent of the Parties. 

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4Complete Agreement.  This Agreement, together with the Proprietary
Agreement, constitutes the entire agreement between Executive and the Company
with regard to the subject matter hereof and is the complete, final, and
exclusive embodiment of the Company’s and Executive’s agreement with regard to
this subject matter.  This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or representations
(including but not limited to the Prior Agreement).  It cannot be modified or
amended except in a writing signed by a duly authorized officer of the Company,
with the exception of those changes expressly reserved to the Company’s
discretion in this Agreement.

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

14.8Tax Withholding.  All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities.  Executive acknowledges and agrees that the Company has neither
made any assurances nor any guarantees concerning the tax treatment of any
payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to this Agreement.

14.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.




11.

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

Atara Biotherapeutics, Inc.

By: /s/ Isaac Ciechanover_________

Isaac Ciechanover, M.D.

Chief Executive Officer

 

 

Executive

/s/ John F. McGrath, Jr.__________

John F. McGrath, Jr.

 

12.